10.33 Letter of Intent – Carbon Energy Handling Inc. (AZ)

 

LETTER OF INTENT

 

THIS LETTER OF INTENT (“Letter of Intent”), entered into this 5th day of April
2013 (the “Effective Date”), by and between Focus Gold Corporation, a Nevada
corporation, (“FGLD”) and the owners of Carbon Energy Handling, Inc., a, Arizona
corporation (the “Owners”).

 

WHEREAS, the parties desire to enter into this non-binding letter of intent in
regard to FGLD’s acquisition from the Owners all the capital stock of Carbon
Energy Handling, Inc., a, Arizona corporation (“CH”) in exchange for newly
issued securities of FGLD (the “Acquisition”).

 

NOW THEREFORE,

 

1.

Terms.     The terms of the Acquisition are as follows:

 

a.FGLD shall create a new wholly owned subsidiary (“Sub”) for the Acquisition.
Subject to existing tax laws, the Acquisition will be structured to minimize the
2013 tax year consequences to the Owners.

 

b.FGLD shall pay the Owners up to $1,000,000 through the issuance of securities
consisting of (i) One Hundred Million (100,000,000) shares of FGLD’s common
stock and (ii) a 5 Year Common Stock Purchase Warrant to acquire One Hundred
Million (100,000,000) shares of FGLD common stock at Two Cents ($.02) per
share.;

 

c.All employees of CH who are hired by and accept employment with FGLD’s Sub
must sign a non-piracy agreement and confidentiality agreement;

 

d.FGLD shall have obtained financing, the terms and conditions of which FGLD
finds acceptable and in amount sufficient to provide for ongoing working capital
needs of FGLD.

 

e.FGLD shall have held an annual or special meeting of its stockholders to
increase the authorized capital stock of to not less than One Billion
(1,000,000,000) shares of common stock, par value $.00001 per share.

 

f.CH shall provide satisfactory evidence of its existing business opportunities,
including and not limited to each of the following: (A) the exclusive rights to
negotiate for and acquire leases for the exploration and development of coal
located on real property owned and/or controlled by Washington Corp. Sunlight
Ranch, Jim Ridgeway, and the United States Government’s Bureau of Land
Management, all of which is located in Carbon County, Montana (the “Coal
Properties”); (B) plans and preliminary discussions for a 20-40 mile railroad
spur for the transportation of coal to be built on the Coal Properties; and (C)
a right of first refusal on any coal leases owned or hereafter acquired in
Carbon County, Montana.

 

 



1

 

 

g.CH shall provide audited financial statements for all annual periods since its
inception.

 

2.Timetable. The parties have developed a timeframe to complete the Acquisition
which is outlined and defined as follows:

 

a.Within 5 days from the date of this Letter of Intent, each party shall
exchange due diligence information on its financial condition and legal status;

 

b.Within 10 business days from the execution of this Letter of Intent, a draft
of the definitive agreement for the Acquisition shall be circulated at which
time the due diligence process shall continue.

 

c.Within 30 days of the exchange of such due diligence information, a formal
agreement shall be executed (the “Execution Date”).

 

d.If all parties are in agreement, the closing of the formal transaction shall
be scheduled to occur on or before May 31, 2013 or such other date set forth in
the definitive agreement.

 

e.In the event that a definitive agreement, encompassing the terms and
conditions of this Letter of Intent, is not executed by FGLD and the Owners on
the Execution Date, this Letter of Intent shall terminate.

 

3.Assistance With Information. Each party agrees to provide each other all
relevant information in their possession or control, which may be used to
analyze the feasibility and viability of this transaction. The information shall
include, but is not limited to, the following:

 

a.Copies of licenses, permits, patents, patents pending, leases and options of
any nature or description.

 

b.Each party shall disclose all material facts related to the sale and not fail
to disclose any material fact, which if known would affect either party’s
decision to complete this transaction.

 

c.Each party agrees to abide by all state and federal securities laws, rules,
and regulations throughout the transaction and thereafter.

 

4.Access. The parties will provide full and complete access to all books,
records and accounts at all times prior to closing. The failure to allow either
party access shall at once create a default in the obligations under this and
all formal agreements.

 

5.Expenses. Each party shall bear its own expenses related to this Acquisition.

 

6.Representations. CH represents that each Owner is an accredited investor, as
such term is defined under Regulation D of the Securities Act of 1933.

 



2

 

 

7.Revocation or Impairment. In the event of any material misstatements by either
party, or the terms and conditions are materially altered from this Letter of
Intent, either party may rescind the agreement, modify the agreement, or take
action to terminate the agreement.

 

8.Closing. A definitive closing time and place shall be set no later than May
31, 2013.

 

9.Non-Binding. This letter is not legally binding, but rather reflects only the
good faith intentions and present expectations of the parties. However, the
parties do understand that the provisions of Paragraph 10, will be presently
binding and effective. No other binding obligations will exist until execution
of the Definitive Agreement and related agreements, as applicable.

 

10.Exclusive Dealing. In order to induce FGLD to expend time and resources in
connection with the Due Diligence investigation and the negotiation of the
Definitive Agreement, the undersigned parties agree that upon execution of this
letter and until May 31, 2013 (the "Exclusivity Period"), neither CH, the Owners
nor its affiliates, related parties, employees or consultants (collectively, the
“Sellers”) will, and will prevent their respective representatives from,
directly or indirectly, encouraging, soliciting, participating in or initiating
discussions or negotiations with, or providing any information to, any person or
group (collectively, the "Prohibited Activities"), in connection with, or which
may be reasonably expected to lead to, (a) any acquisition or purchase of a
substantial amount of the assets of, or any equity interest in, the Sellers, (b)
any merger, consolidation, business combination, sale of substantially all
assets, sale of securities, recapitalization, liquidation, dissolution or
similar transaction involving the Seller , or (c) any other material corporate
transaction the consummation of which would or could reasonably be expected to
impede, interfere with, prevent or materially delay the proposed acquisition
contemplated by this letter (an "Alternative Transaction"). If the Sellers or
any Seller Representative breaches this paragraph 10, then (unless a Closing
occurs) the Purchaser will be entitled to receive from the Seller, all
reasonable and properly documented out of pocket expenses (including third party
expenses) incurred in pursuit of the transaction contemplated herein.

 

If the foregoing Letter of Intent accurately expresses our preliminary
understanding, please indicate your acknowledgement below.

 

Dated: April 5, 2013.

 

Focus Gold Corporation

 

 

By: /s/ Richard O. Weed

Name: Richard O. Weed

Title: Corporate Secretary

 

 

[continued on next page]

 

 



3

 

 

Carbon Energy Handling Inc.

 

 

By: /s/ Gordon F. Lee

Name: / Gordon F. Lee

Title: CEO

 

The Owners

 

 

By: /s/ Gordon F. Lee

Name: Gordon F. Lee

 

 

By: /s/ Victoria J. Blackburn

Name: Victoria J. Blackburn

 

 



4

 